DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 5,511,345 to Jones et al. (“Jones”).
As to claim 1, Jones teaches a lid configured for being positioned on top of a meter box, said lid comprising: a body (lid forms 58), formed of a plastic 
As to claim 2, Jones teaches the lid of Claim 1 wherein said body is formed into a rectangular shape having rounded corners, said rectangular shape (Fig. 4) having rounded corners permitting said body to fit snugly into the opening of a correspondingly-shaped opening at the top of the meter box (Fig. 4).
As to claim 3, Jones teaches the lid of Claim 2 wherein said pair of rebars (horizontal bar 76) are positioned in parallel and are aligned with a long side of said rectangularly-shaped body (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones modified by U.S. Patent No. 6,968,969 B1 to McKinnon, Jr. (“McKinnon”).

McKinnon teaches further comprising a passageway (opening 43) formed in a central region of said body (lid 21) from a top side to a bottom side of said body and wherein a door (cover 45) is pivotally hinged within said passageway (Fig. 3), said door being openable to permit access through said lid without having to raise the lid when said lid is positioned on top of the meter box (McKinnon, col. 3, lines 37-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the opening of McKinnon with the lid as taught by Jones to allow manual reading of the meter (McKinnon, col. 3, lines 37-40).
As to claim 5, Jones modified by McKinnon teaches the lid of Claim 4 wherein said door comprises a slit (finger hole 139) for permitting a user to insert a finger or a tool therein to open said door (McKinnon, col. 5, les 1-2), as taught by McKinnon.
As to claim 6, Jones teaches the lid of Claim 1, but does not teach further comprising a passageway from a top side to a bottom side of said body, said passageway on said top side comprising a countersunk portion to permit placement of a disc-shaped antenna portion of a wireless transponder therein.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the countersunk portion of McKinnon with the lid as taught by Jones to provide a cavity to receive the housing of a transponder to read the output of a meter located in the ground in the meter box (McKinnon, col. 5, lines 63-65).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of U.S. Patent No. 7,361,834 B1 to Trangsrud et al. (“Trangsrud”).
As to claim 7, Jones teaches the lid of Claim 1, but does not teach wherein said body comprises a top side and a bottom side, said top side further comprising a diamond-plate texture appearance.
Trangsrud teaches wherein said body (access cover 40) comprises a top side (top of cover 40 in Fig. 4) and a bottom side (bottom of cover 40 in Fig. 4), said top side further comprising a diamond-plate texture (diamond ridges 48) appearance (Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the diamond ridges of .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of U.S. PGPUB 2018/0305887 A1 to Savino (“Savino”).
As to claim 8, Jones teaches the lid of Claim 1, but does not teach wherein said lid supports a weight of up to 16,000 pounds.
Savino teaches wherein said lid supports a weight of up to 16,000 pounds (Savino, pg. 2, ¶ 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strength of Savino with the lid as taught by Jones to withstand the repeated vehicle traffic with vehicles having the weight of at least 20,000 lbs. (Savino, pg. 2, ¶ 0029). 
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733